TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00029-CR


Robert Wayland Hernlund, Appellant

v.


The State of Texas, Appellee






FROM THE COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY

NO. 05-0773-1, HONORABLE SUZANNE BROOKS, JUDGE PRESIDING



M E M O R A N D U M    O P I N I O N

Robert Wayland Hernlund perfected this appeal from a conviction for possession of
marihuana.  The reporter's record has not been requested.  Appellant was represented by retained
counsel at trial. (1)  This attorney, Mr. Adam Reposa, filed a motion to withdraw in the trial court that
was not acted upon and has informed the Clerk that he does not represent appellant on appeal.
The appeal is abated.  The district court shall conduct a hearing to determine whether
appellant desires to prosecute this appeal and whether he is indigent.  Tex. R. App. P. 37.3(a)(2),
38.8(b)(2).  If appellant desires to prosecute this appeal but is indigent, the court shall order the
preparation of the reporter's record at no cost to appellant and appoint substitute counsel who will
effectively represent appellant on appeal.  If appellant is not indigent, he will have fifteen days from
the date of the hearing to request and pay for the reporter's record.  A record from this hearing,
including copies of all findings and orders and a transcription of the court reporter's notes, shall be
forwarded to the Clerk of this Court for filing no later than August 31, 2006.


				__________________________________________
				W. Kenneth Law, Chief JusticeBefore Chief Justice Law, Justices Patterson and Pemberton
Filed:   July 25, 2006
Do Not Publish
1.        The trial court clerk informed the Court that counsel was appointed, but no order of
appointment appears in the record and counsel's motion to withdraw states that he was retained.